DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0190088) (“Chen”) in view of Colman et al (US 2010/0317986) (“Colman”) and further in view of Addison et al (US 2011/0004081) (“Addison 1”) as evidenced by Turcott (US 2010/0152560) and further in view of Perry (US 2014/0100470) and further in view of Vandehey (US 4,919,144) and further in view of Melker (US 2012/0078069).
Regarding Claim 1, while Chen teaches a computer-implemented method of monitoring respiration in an individual (Abstract) comprising: 
obtaining a PPG signal stream from a central source site of the individual ([0032] “An apnea analysis system is provided for monitoring a breathing status of a patient in order to identify and classify episodes of apnea…In the embodiment shown, the apnea analysis system 100 includes a photoplethysmographic (PPG) sub-system 102 and a breath detection sub-system 104 operatively connected to and in communication with an apnea analysis module 106, which may be operatively connected to a display 107... The PPG sub-system 102 may include a 
identifying a plurality of peak amplitudes and a plurality of trough amplitudes of the PPG signal stream over time ([0053] “The apnea analysis module 106 and/or the PPG sub-system 102 may monitor the PPG waveform 10 for variations or modulations in one or more of the baseline modulation waveform B, the cardiac pulse amplitude modulation waveform A, and the cardiac pulse frequency waveform F (or duration D) to determine whether or not an individual is breathing properly.” Identifies PPG waveform and different frequency signals within the PPG, [0049] generally describes how each frequency signal may be found by peaks and troughs), wherein a time between two peak amplitudes or a time between two trough amplitudes corresponds to a heart rate of the individual;
evaluating the respiratory efforts in view of the PPG amplitudes ([0054] “Further, the amplitude of one or more of the waveforms A, B, and D may indicate a respiratory effort of the patient--that is, the effort exerted by the patient to breathe. For example, an increase in the amplitude of one or more waveforms A, B, and D (marked "AMP-A", "AMP-B", and "AMP-D", respectively) from a relative baseline may indicate that the patient has increased his or her effort to breathe, and a decrease in amplitude may indicate a decrease in the patient's effort to breathe. The amplitude(s) of the waveform(s) A, B, and/or D may be used to track a trend in the patient's respiratory effort.”); and
in response to the number of respiratory efforts being lower than a predetermined value, effecting a predetermined action: wherein the predetermined action comprises at least one of initiate an alarm, rouse the individual, administer or increase oxygen supply to the individual or administer a narcotic reversal agent to the individual (Fig. 10, instances where there is no respiratory effort can cause the actuation of an alarm in 1010, alarms based on respiratory efforts show a predetermined threshold of at least one respiratory effort).
Chen fails to teach obtaining the PPG signal for a predetermined period of epoch;

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the respiratory effort analysis of Chen over a predetermined epoch as taught by Colman so as to limit the amount of data that must be processed for a given patient.
Yet their combined efforts fail to teach:
determining significant local maxima of peak amplitudes and significant local minima of trough amplitudes within the predetermined epoch, wherein each significant local maxima of peak amplitude corresponds to an onset of the individual's respiratory effort to exhale and each significant local minima of trough amplitude corresponds to an onset of the individual's respiratory effort to inhale, and wherein determining significant local maxima of peak amplitude comprises:
determining an amplitude of each of a subset of multiple peak amplitudes of the plurality of peak amplitudes in the PPG signal stream during the predetermined epoch, and 
calculating the number of significant local maxima, significant local minima, or both, during the predetermined epoch to determine the number of respiratory efforts in the predetermined epoch.
However Addison 1 teaches a respiratory monitor (Abstract, [0166]) comprising characterizing respiratory effort by determining significant local maxima of peak amplitudes and significant local minima of trough amplitudes ([0167], [0168]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the respiratory effort analysis of Chen on local maxima and local minima as Addison 1 teaches these peaks all characterize the respiratory effort. Furthermore, it is well known in the art that local maxima and minima are indicative of 
Yet their combined efforts fail to teach
wherein determining significant local maxima of peak amplitude comprises:
determining an increase or decrease in successive peak amplitudes in the subset to identify one of the significant local maxima;
However Vandehey teaches a method for evaluating physiological pulse data (Abstract) comprising determining an increase or decrease in successive peak amplitudes in the subset to identify one of the significant local maxima (Col. 8, L. 28-62, Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the detection schema of Vandehey to the local extrema evaluation of PPG of Chen, Colman, and Addison 1 as the application of a known technique for local extrema discrimination to the local extrema discrimination for respiratory effort ready for improvement to yield predictable results.
Yet their combined efforts fail to teach the central source site comprising a position of a nose of the individual.
However Melker teaches a PPG signal monitor (Abstract) wherein PPG is gathered from a central source site comprising a position of a nose of the individual ([0110] PPG monitored at nose, [0113]-[0115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the measuring site of Chen as the central source site of the nose as taught by Melker as Melker teaches that blood flow is distinctly clear at the vascularized tissue of the nose ([0115]) and does not required dampening of the blood flow to apply the 
Regarding Claim 6, Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of monitoring respiration of claim 1, comprising evaluating respiration data during the predetermined epoch (See Claim 1 Rejection), and Chen further teaches the method comprising determining the ventilations of the individual (Fig. 6, [0069] “In an embodiment, the output 110 from the breath detection system includes a capnographic waveform 604 from a breath signal. When the capnographic waveform 604 shows modulations, it may be inferred that the patient is actually inhaling and exhaling, and when these modulations disappear from the waveform 604, it may be inferred that the patient has stopped breathing.” Number of ventilations of subject gathered in addition to respiratory efforts) and Perry teaches determining the number of ventilations (See Claim 1 Rejection, displayed against the number of respiratory efforts by indicator).
Regarding Claim 7, Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 6, and Chen teaches that the ventilation data may be determined from temperature-based data and ventilation data may be determined from data gathered at the nose ([0033]), and Addison 1 further teaches that breathing data may be gathered as a thermistor signal stream obtained from nasal airflow of the individual ([0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the breathing detection of Chen by temperature-based data from a thermistor as taught by Addison 1 as the application of a known technique to a known device ready for improvement to yield predictable results. 
Regarding Claim 12, Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 7, wherein Chen show ventilation and respiratory effort See Claim 1 and 6 Rejection) 
26Attorney Docket No. XH-229Regarding Claim 13, Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 12, wherein the number of ventilations and the number of respiratory efforts during the predetermined epoch are evaluated (See Claim 6 Rejection), and Chen teaches ventilation data and respiratory effort data are used to determine whether the individual has apnea (Abstract). 
Regarding Claim 14, Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 13, and Chen teaches wherein the apnea is obstructive apnea (Abstract, Fig. 7, [0075] where it is described that the breath detection is compared to the PPG-based breath detection to compare whether respiratory efforts are succeeding, which would be accomplished by comparison of the peaks/numbers of the ventilations and efforts). 
Regarding Claim 17, Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 1, and Chen further teaches wherein the magnitude of the significant local maxima, significant local minima, or both are evaluated to determine the magnitude of the respiratory efforts in the predetermined epoch ([0054] amplitude in the PPG relate to respiratory effort, Fig. 10, used in respiratory effort analysis). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Addison et al (US 2014/0316286) (“Addison 2”).
Regarding Claim 2, while Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 1, and Chen further teaches applying a processing step for analysis ([0056]), their combined efforts fail to teach that processing step is band pass filtered, smoothed, or both, prior to identifying the peaks and troughs. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply a smoothing step as taught by Addison 2 to the PPG signal of Chen, to remove unwanted noise from reducing the accuracy of the final determination (Addison 2: [0062]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Johnson et al (US 2014/0200460) (“Johnson”).
Regarding Claim 4, while Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 1, wherein determining significant local minima of peak amplitudes comprises 
determining an amplitude of each of a subset of multiple trough amplitudes of the plurality of trough amplitudes in the PPG signal stream during the predetermined epoch (See Claim 1 Rejection), and
determining an increase or decrease in successive trough amplitudes in the subset of multiple trough amplitudes to identify one of the significant local minima (See Claim 1 Rejection, Vandehey, Fig. 6),
Yet their combined efforts fail to teach:
rejecting initial local maxima that deviate in amplitude from at least one immediately preceding and/or immediately following peak by less than a preset threshold; and 24Attorney Docket No. XH-229
designating remaining initial local maxima as significant local maxima. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply a minimum deviation threshold as taught by Johnson to the local peak values of Chen, Colman, Addison 1, Perry, Vandehey, and Melker as this ensures data noise that may be appear as a local minima is not used in the calculations.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Zilberg (US 2005/0241639) 
Regarding Claim 5, while Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of monitoring respiration of claim 1, wherein determining the number of respiratory efforts in the predetermined epoch further comprises counting missed onset of inhalations, missed onset of exhalations, or both; 
wherein a missed onset of exhalation is determined to have occurred when (a) two or more significant local minima occur without a significant local maxima occurring at a time there between, or (b) a local maximum occurs between two local minima and the local maximum is separated from each local minimum by more than a preset amount of time, and 
wherein a missed onset of inhalation detection is determined to have occurred when (a) two or more significant local maxima occur without a significant local minima occurring at a time there between, or (b) a local minimum occurs between two local maxima and the local minimum is separated from each local maxima by more than a preset amount of time.  
However Zilberg teaches a respiratory monitor (Abstract) wherein breath monitoring comprises evaluating a flow rate waveform for missed peaks, wherein the missed peaks are determined by two local maxima occurring separated by a predetermined amount of time 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the peak detection of Chen, Colman, Addison 1, Perry, Vandehey, and Melker with missed-peak detection as taught by Zilberg to ensure that no respiratory effort peaks are missed, which would reduce the respiratory effort detection accuracy. Furthermore, Chen notes that the changes in slope direction in the PPG waveform are due to inhalation and exhalation ([0049]). Thus the peak values, representing when the slope changes from a negative value to a positive value and vice versa, will represent the onset of inhalation and exhalations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich et al (US 2015/0073233) (“Rich”) and further in view of Jung et al (US 2014/0031638) (“Jung”) as evidenced by Harrington et al (US 5,631,417) (“Harrington”) and further in view of Orr et al (US 2013/0261488) (“Orr”).
Regarding Claim 8, while Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 7, wherein they teach measuring thermistor data over time (See Claim 7 Rejection), and it is known in the art that thermistors measure airflow data monotonically (Harrington: Col. 1, L. 38-59, thermistors measures air temperature data monotonically), their combined effort fail to teach wherein the thermistor data is analyzed by a method comprising identifying significant monotonic decreases in the thermistor signal stream that occur for a time longer than a preset time period. 
However Rich teaches a thermistor-based respiratory sensor (Abstract, [0031]) wherein an inhalation is denoted by a decrease in the temperature data ([0031]), and Jung teaches that an inhalation portion of data may be confirmed in view of a preset time period ([0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the significant monotonic decreases in the thermistor signal as taught by Rich in view of a threshold period as taught by Jung in the thermistor monitoring of Chen, Colman, Addison 1, Perry, Vandehey, and Melker to confirm with confidence whether a breath is occurring. One of ordinary skill in the art would want confidence in this determination before making a comparison between respiratory efforts and successful breaths/ventilation.
Yet their combined efforts fail to teach
rejecting the initial periods of a monotonic decrease having an amplitude decrease of less than a preset value; and 
designating the remaining initial periods of monotonic decrease as significant periods of monotonic decrease.  
However Orr teaches a respiratory monitor (Abstract) wherein an inhalation in a physiological signal may be characterized by both an amplitude decrease threshold and a duration threshold ([0024]).
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich and further in view of Jung and further in view of Hadas (US 6,368,287).
Regarding Claim 9, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, and Jung teach the computer-implemented method of claim 8, their combined efforts fail to teach wherein the thermistor signal stream is band pass filtered, smoothed, or both, prior to identifying the significant monotonic decrease. 
However Hadas teaches a thermistor-based respiratory monitor (Abstract, Col. 6, L. 45-48) wherein the thermistor signal is preprocessing by smoothing (Col. 6, L. 45-48) prior to respiration analysis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply a smoothing step as taught by Hadas to the thermistor signal of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, and Jung, to remove unwanted noise from reducing the accuracy of the final determination.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in Vandehey and further in view of Melker and further in view of Rich as evidenced by Harrington.
Regarding Claim 11, while Chen, Colman, Addison 1, Perry, Vandehey, and Melker teach the computer-implemented method of claim 7, wherein analysis of ventilation is for a predetermined epoch, analysis is of a thermistor signal, analysis of ventilations is of a number of ventilations (See Claim 7 Rejection), and it is known in the art that thermistors measure airflow data monotonically (Harrington: Col. 1, L. 38-59, thermistors measures air temperature data monotonically), their combined efforts fail to teach wherein the number of ventilations is the number of significant monotonic decreases.
However Rich teaches a thermistor-based respiratory sensor (Abstract, [0031]) wherein an inhalation is denoted by a decrease in the temperature data ([0031])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the significant monotonic decreases in the thermistor signal as taught by Rich as the evidence of breaths in the thermistor monitoring as Chen teaches that the temperature data reflects ventilation/breaths (See Claim 6 Rejection). Thus one of ordinary skill in the art, performing previously cited ventilation number evaluation, is choosing to use the known occurrence in the temperature waveform corresponding to inhalation.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich and further in view of Jung and further in view of Atsma et al (US 2010/0016749).
Regarding Claim 18, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, and Jung teach the computer-implemented method of claim 8, their combined efforts fail to teach the method further comprising determining time intervals between significant monotonic decreases in the thermistor signal. 
Claim 8 Rejection, inhalations occurs at significant monotonic decreases in the thermistor signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea detection of Chen by additionally monitoring the intervals between inhalations as taught by Atsma to increase confidence in apnea determination
Regarding Claim 20, Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, and Atsma teach the computer-implemented method of claim 18, wherein a time interval that exceeds a predefined time limit is evaluated by the computer to determine whether an apneic or hypopneic event has occurred (See Claim 18 Rejection).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich and further in view of Jung and further in view of Atsma and further in view of Koga et al (US 2007/0071406) (“Koga”).
Regarding Claim 19, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, and Atsma teach the computer-implemented method of claim 18, and Atsma further teaches wherein determining the time intervals between peaks in the flow signal comprises: 
measuring the time interval (a) between each successive amplitude minimum of each significant monotonic decrease to determine the time intervals between significant monotonic decreases in the thermistor signal ([0069]-[0071] wherein inhalation is represented by the minimum in a flow signal, which come after a significant decrease).

Yet their combined efforts fail to teach measuring the time interval (a) between each successive amplitude minimum of each significant monotonic decrease, (b) between the start of the predetermined epoch and the first amplitude minimum; and (c) between the last amplitude minimum and the end of the predetermined epoch.
However Koga teaches a peak interval analysis system (Abstract, [0131]) comprising  measuring the time interval (a) between each successive amplitude minimum of each significant monotonic decrease, (b) between the start of the predetermined epoch and the first amplitude minimum; and (c) between the last amplitude minimum and the end of the predetermined epoch.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, and Atsma by detecting the interval between peaks and the intervals before and after peaks in the predetermined epoch as Koga teaches that by determining these intervals, one can better identify the subset of relevant data in a predetermined epoch.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich and further in view of Jung and further in view of Atsma and further in view of Berthon-Jones (US 5,704,345).
Regarding Claim 21, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, and Atsma teach the computer-implemented method of claim 20, wherein the evaluation to determine whether an apneic or hypopneic event has occurred comprises: 
determining a signal variation of the amplitude in each time interval that exceeds the predefined time limit; and 
if a time interval has a signal variation of greater than or equal to a first predefined value (c1), then the time interval is deemed to not comprise an apneic or hypopneic event; and 
if a time interval has a signal variation of less than the first predefined value (c1), then the time interval is deemed to comprise an apneic or hypopneic event.  
However Berthon-Jones teaches a respiratory monitor (Abstract) wherein signal variation in view of a predefined variation value may be used to distinguish whether a subject is experiencing apnea (Abstract, Col. 2, L. 48-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, and Atsma by further determining the signal variation as taught by Berthon-Jones as this another marker for apnea occurring. Thus, by evaluating this in view of the inspiration time intervals, one will have greater confidence in the final apnea determination.
Regarding Claim 22, Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, and Berthon-Jones teach the computer-implemented method of claim 21, and Berthon-Jones further teaches wherein for those time intervals deemed to comprise an apneic or hypopneic event, the computer then evaluates whether signal variation of the amplitude during a time interval is less than a second predefined value (c2), wherein if a signal variation of the amplitude of a time interval is less than the first predefined value (c1) but greater than the second predefined value (c2), the time interval is deemed to comprise a hypopneic event, and if wherein a signal variation of the amplitude of a time interval is less than the first predefined 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, and Atsma by further determining the signal variation in view of a second threshold for hypopnea as taught by Berthon-Jones as this ensures proper classification of the respiratory disorder a subject is experiencing.

Claim(s) 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich and further in view of Jung and further in view of Atsma and further in view of Berthon-Jones and further in view of Krausman et al (US 6,306,088) (“Krausman”).
Regarding Claim 23, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, and Berthon-Jones teach the 28Attorney Docket No. XH-229computer-implemented method of claim 22, their combined efforts fail to teach wherein for a time interval deemed to comprise a hypopneic event, the PPG signal is evaluated to determine the magnitude of the respiratory effort during the time interval. 
However Krausman teaches a respiratory monitor (Abstract) wherein sleep disordered breathing of apnea and hypopnea can be further characterized as central or obstructive based on respiratory effort (Col. 9, L. 51-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea/hypopnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, and Berthon-Jones by further determining the corresponding respiratory effort data for this time period as taught by Krausman as this ensures proper classification of the respiratory disorder a subject is experiencing.
Regarding Claim 24, Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman teach the computer-implemented method of claim 23, and Krausman further teaches wherein if a respiratory effort during the time interval deemed to comprise a hypopneic event exceeds a predefined value (d1), the computer indicates that an obstructive hypopneic event has occurred (Col. 9, L. 51-62, a certain predefined change with paradoxical breathing used to determine obstructive hypopnea ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea/hypopnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman by further determining if a respiratory effort during the time interval deemed to comprise a hypopneic event exceeds a predefined value as taught by Krausman as this ensures proper classification of the respiratory disorder a subject is experiencing, in view of a consistent standard made by the predefined value.
Regarding Claim 26, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, and Berthon-Jones teach the computer-implemented method of claim 22, their combined efforts fail to wherein for a time interval deemed to comprise an apneic event, the PPG signal is evaluated to determine the magnitude of the respiratory effort during the time interval
However Krausman teaches a respiratory monitor (Abstract) wherein sleep disordered breathing of apnea and hypopnea can be further characterized as central or obstructive based on respiratory effort (Col. 9, L. 51-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea/hypopnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, and Berthon-Jones by further determining the corresponding respiratory effort data for this time period as taught by Krausman as this ensures proper classification of the respiratory disorder a subject is experiencing.
Regarding Claim 27, Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, and Berthon-Jones teach the computer-implemented method of claim 26, and Krausman further teaches wherein if a respiratory effort during the time interval deemed to comprise an apneic event exceeds a predefined value (d1), the computer indicates that an obstructive apneic event has occurred (Col. 9, L. 51-62, a positive level of respiratory effort, above a predefined value of 0 for central apnea, characterizes apnea as obstructive).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea/hypopnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman by further determining if a respiratory effort during the time interval deemed to comprise a apneic event exceeds a predefined value as taught by Krausman as this ensures proper classification of the respiratory disorder a subject is experiencing, in view of a consistent standard made by the predefined value.

Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Colman and further in view of Addison 1 and further in view of Perry and further in view of Vandehey and further in view of Melker and further in view of Rich and further in view of Jung and further in view of Atsma and further in view of Berthon-Jones and further in view of Krausman and further in view of Grant et al (US 2005/0131283) (“Grant”).
Regarding Claim 25, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman teach the computer-implemented method of claim 24, their combined efforts fail to teach wherein if no respiratory effort during the time interval deemed to comprise a hypopneic event exceeds the predefined value (d1), then the computer indicates that a central hypopneic event has occurred. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea/hypopnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman by further determining if no respiratory effort during the time interval exceeds the predefined value as taught by Krausman as this ensures proper classification (central) of the respiratory disorder (hypopnea) a subject is experiencing, in view of a consistent standard made by the predefined value.
Regarding Claim 28, while Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman computer-implemented method of claim 27, their combined efforts fail to teach wherein if no respiratory effort during the time interval deemed to comprise a hypopneic event exceeds the predefined value (d1), then the computer outputs an indication that a central hypopneic event has occurred. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the apnea/hypopnea detection of Chen, Colman, Addison 1, Perry, Vandehey, Melker, Rich, Jung, Atsma, Berthon-Jones, and Krausman by further determining if no respiratory effort during the time interval exceeds the predefined value as taught by Krausman as this ensures proper classification (central) of the respiratory disorder (hypopnea) a subject is experiencing, in view of a consistent standard made by the predefined value.

Response to Arguments
Applicant’s arguments and amendments filed 12/15/2020 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive.  Therefore, the rejection has 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793